DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered. 
Response to Amendment
The amendment filed on 04/22/2022 has been entered.  
Response to Terminal Disclaimer
The Terminal Disclaimer filed on 04/22/2022 is a duplicate of the approved Terminal Disclaimer filed on 03/23/2022 and the approved Terminal Disclaimer filed on 03/23/2022 has been entered.  
Response to Remarks/Arguments
Applicant's remarks/arguments filed 04/22/2022 concerning the amendments have been fully considered and those amendments have been entered.
Applicant's remarks/arguments filed 04/22/2022 concerning the Terminal Disclaimer filed on 04/22/2022 are noted. As discussed above the Terminal Disclaimer filed on 04/22/2022 is a duplicate of the approved Terminal Disclaimer filed on 03/23/2022 and the approved Terminal Disclaimer filed on 03/23/2022 has been entered and overcomes the nonstatutory double patenting rejection set forth in the office action having notification date of 01/24/2022.  
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-6 and 8-11 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-6 and 8:
The prior art of record fails to teach of suggest in the context of independent claim 1 in a head-mounted display environment “set a virtual light source corresponding to a gaze direction of the user” and “control, based on the positional information and the virtual light source, the head-mounted display to display a virtual indicator of the hand on the virtual object”.
The claimed “set a virtual light source corresponding to a gaze direction of the user” and “control, based on the positional information and the virtual light source” distinguishes independent claim 1 from patented claim 1 in Applicant’s US Patent No. 10,452,128.
	Claim 9:
The prior art of record fails to teach of suggest in the context of independent claim 9 in a head-mounted display environment “setting a virtual light source corresponding to a gaze direction of the user” and “controlling, based on the positional information and the virtual light source, the head-mounted display to display a virtual indicator of the hand on the virtual object”.
	The claimed “setting a virtual light source corresponding to a gaze direction of the user” and “controlling, based on the positional information and the virtual light source” distinguishes independent claim 9 from patented claim 25 in Applicant’s US Patent No. 10,452,128.
	Claim 10:
The prior art of record fails to teach of suggest in the context of independent claim 10 in a head-mounted display environment “setting a virtual light source corresponding to a gaze direction of the user” and “controlling, based on the positional information and the virtual light source, the head-mounted display to display a virtual indicator of the hand on the virtual object”.
The claimed “setting a virtual light source corresponding to a gaze direction of the user” and “controlling, based on the positional information and the virtual light source” distinguishes independent claim 10 from patented claim 26 in Applicant’s US Patent No. 10,452,128.

           Claim 11:
The prior art of record fails to teach of suggest in the context of independent claim 11 “control, based on the positional information, the head-mounted display to display a virtual indicator of the hand on the virtual object, wherein the virtual indicator is a ring-shaped indicator; and control, based on the positional information, the head-mounted display to decrease a radius of the ring-shaped indicator as a distance between the hand and the virtual object decreases”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613